DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on September 15, 2022 is acknowledged.
Claim 6 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 15, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 103 as obvious over US PUB 2016/0060148 A1 (hereinafter US 148). 
Regarding claim 1, US 148 discloses a method for removing hydrogen sulfide from oily sour water (US 148 discloses a method for treating aqueous systems, wherein the raw water includes hydraulic fracturing/oil filed drilling as well wastewater from “agriculture, chemical, pharmaceutical, mining, metal plating, textile, brewing, food and beverage processing, and semiconductor industries. The presence of biological contamination and other organic contaminants results in decreased efficiency and can cause damage (i.e. corrosion, blockages, growth of harmful bacteria). Similarly, waters that have high residual organic or biological contamination are unsuitable for use in oilfield operations and need to be treated prior to being injected underground and introduced into a subterranean formation” see US 148, paragraph [0047].  See also US 148 abstract, paragraphs [0001], [0016]-[0021], [0064], [0069], & [0110]-[0129] and figures 1-8) comprising:
conveying a quantity of oily sour water from a source tank to a reaction tank (In US 148, the raw waste water is conveyed from storage tanks 500 (figure 1) or source tank 10 (figures 2-8) to the first treatment vessel 101 (figure 1) or treatment storage vessel 50 (figures 2-8). see US 148 paragraphs [0016]-[0018], [0047]-[0050], [0052], [0053], [0073], [0075], [0096], [0106] & [0110] and figures 1-8; see also annotated figures below); 

    PNG
    media_image1.png
    785
    869
    media_image1.png
    Greyscale


conveying a quantity of sodium chlorite from an injection tank to the reaction tank (In US 148, a dosage of sodium chlorite is conveyed from the tank 30b (figures 1-8) to the first treatment vessel 101 (figure 1) or treatment storage vessel 50 (figures 2-8). see US 148 paragraphs [0016]-[0018], [0058], [0059], [0073], [0086], [0105], [0107], [0110]-[0113], [0167], [0171], & [0182] and figures 1-8; see also annotated figures above); 
agitating the combination of oily sour water and sodium chlorite within the reaction tank to form an oil phase, an aqueous phase, and a sulfur precipitate (In US 148, the raw wastewater and the sodium chlorite solution are agitated via mechanical agitation means in the first treatment vessel 101 (figure 1) or treatment storage vessel 50
see US 148 paragraphs [0016]-[0021], 0055], [0074], [0089], [0089], & [0151], Tables 1A, 1B, 2A & 2B and figures 1-8; see also annotated figures below);

    PNG
    media_image2.png
    577
    857
    media_image2.png
    Greyscale

skimming or decanting the oil phase to a skim tank; and conveying the aqueous phase to a disposal tank or recycling conduit (In US 148, “first vessel has provision for skimming of hydrocarbons or other low specific gravity material, and provision for removal of high density solids” (see US 148 paragraph [0018]), the “second vessel has provision for skimming of flocculate material that is of low specific gravity” (see US 148 paragraph [0020]), and there is an “overflow to a third vessel or clear well. This vessel also has provision for removal of high density solids from the bottom of the vessel” (see US 148 paragraph [0021]). see US 148 paragraphs [0016]-[0021], [0061], [0062], [0069], [0071], [0093], [0094], [0106], [0129], [0137], [0138], [0139], [0182], [0184], [0185], [0187], & [0188], and figure 1). 
The elements herein cited in US 148 may be from one or more embodiments.  Nonetheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention combine the various elements of US 148 to achieve a method for removing hydrogen sulfide from oily sour water.  US 148 discloses that these elements are compatible aspects of a single invention.  Therefore, one of ordinary skill in the art would have reason and/or motivation to combine the elements disclosed in US 148 and reasonably expect the resulting apparatus to work as US 148 intended 
Regarding claim 2, US 148 discloses the invention as discussed above in claim 1. Further, US 148 discloses step of conveying a quantity of oily sour water from a source tank to a reaction tank (see rejection of claim 1) further comprises measuring the oxidation- reduction potential (In US 148 “appropriate measurement and monitoring apparatus and/or equipment may be incorporated into the method and system disclosed herein” (see US 148 paragraph [0096]).  see US 148 paragraph [0098]) and hydrogen sulfide concentration of the quantity of oily sour water conveyed (see US 148 Tables 1A and 2A).
Regarding claim 4, US 148 discloses the invention as discussed above in claim 1. Further, US 148 discloses the step of measuring the pH of the aqueous phase (see US 148 paragraph [0151], Tables 1A and 2A, wherein the fluid analyzed post treatment includes measuring the pH of the treated water out/flow line to storage). 
Claim(s) 2, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PUB 2016/0060148 A1 (hereinafter US 148) as applied to claim 1 above, and further in view of US PUB 2016/0297697 (hereinafter US 697).  
Regarding claim 2, US 148 discloses the invention as discussed above in claim 1. Further, US 148 discloses the step of conveying a quantity of oily sour water from a source tank to a reaction tank (see rejection of claim 1) further comprises measuring the oxidation- reduction potential (see US 148 paragraph [0098]) and hydrogen sulfide concentration of the quantity of oily sour water conveyed (see US 148 Tables 1A and 2A).
In the alternative, if US 148 does not explicitly disclose a “measuring the oxidation- reduction potential”, then this feature is nonetheless rendered obvious by US 697.
US 697 discloses a method for treating water comprising sulfur based contaminants by contacting water comprising hydrogen sulfide with a first oxidant to produce solid sulfur precipitates and then separating the sulfur solids from the water (see US 697 abstract and paragraphs [0009]-[0027]). US 697 discloses that the “progress of each oxidation step may be monitored by measuring the oxidative-reductive potential (ORP) of the water being treated. The amount of oxidant added to the water being treated may be adjusted and controlled in response to the ORP measurement” (see US 697 paragraphs [0010], [0052], [0134], [0135], & [0141] & Table II). 
US 697 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. water treatment system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an oxidation reduction potential monitoring step, as disclosed in US 697, in the method and apparatus of US 148 because measuring and monitoring the ORP of the water being treated provides one of ordinary skill in the art with data about the need of oxidant needed to treat the water.  Knowing ORP provides additional data regarding the contamination status of the water system.  
Regarding claim 3, modified US 148 discloses the invention as discussed above in claim 1. Further, US 148 discloses step the step of conveying a quantity of sodium chlorite from an injection tank to the reaction tank (see rejection of claim 1) further comprises adjusting the concentration and/or quantity of sodium chlorite based on the measurements of oxidation-reduction potential and hydrogen sulfide concentration (see US 148 paragraphs [0056], [0057], [0058], & [0081] and Tables 1A-2C.  .  US 148 discloses that the amount of oxidant, which includes sodium chlorite, is dependent upon “depend on the characteristics of fluid 2 (e.g. initial demand 200), the treatment system, and the intended use or application, together with other considerations known to those of ordinary skill in the art” (emphasis added.  see US 148 paragraph [0056]). Further, US 148 discloses “[I]n embodiments of the invention, chlorite 30 b is added at an appropriate dosage and period of time to achieve a dosage ranging from about 10 mg/l to about 500 mg/l in fluid 2a to be treated” (see paragraph [0058]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the concentration and/or quantity of sodium chlorite in modified US 148, as disclosed in US 148, based on all available data, which would include the measurements of oxidation-reduction potential and hydrogen sulfide concentration.  The measurements of oxidation-reduction potential and hydrogen sulfide concentration may be considered “other considerations known to those of ordinary skill in the art” as disclosed in US 148.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use all available data to determine the concentration and/or quantity of sodium chlorite to be used in modified US 148 to ensure that not too much sodium chlorite is used, which would be wasteful and/or have a negative effect on the treated water, and to ensure that not too little sodium chlorite is used, which would render fail to removal all hydrogen sulfide from the water to be treated.  Thus, one of ordinary skill in the art would adjust the quantity and/or concentration of the sodium chlorite based on the measured characteristics of the fluid, which includes oxidation-reduction potential and hydrogen sulfide concentration. See also US 697, paragraphs [0010], [0052], [0134], [0135], & [0141], disclosed examples & Table II).].) 
Regarding claim 5, modified US 148 discloses the invention as discussed above in claim 4. Further, US 148 does not explicitly disclose the step of adding phosphoric acid to the aqueous phase if the pH is above 9.5, or adding sodium hydroxide if the pH is below 7.5, until the pH is between 7.5 and 9.5 (see US 697 abstract and paragraphs [0027], [0054], & [0119] and disclosed examples.  US 697 discloses that the “oxidation of contaminated fluids may be accelerated by adjusting a pH of the contaminated fluids after addition of an oxidant to the contaminated fluids. The pH may be adjusted to less than 7. The acid may include inorganic acids or mineral acids (e.g., sulfuric acid, bisulfate, hydrochloric acid, phosphoric acid, nitric acid, carbonic acid) and organic acids (e.g., acetic acid, citric acid, propionic acid, tartaric acid, ascorbic acid)” (see US 697 paragraph [0027]) and in Example 12, after the addition of the sodium peracetate oxidant, the “pH of the mixture was adjusted to pH 8.3 with a small amount of sodium hydroxide to enhance the clarification of suspended solids” (see US 697 paragraph [0119])). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773